                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:21-cv-03808 SB (JCx)                               Date:    6/24/2021


Title:    Bristol Capital Investors, LLC v. Cannapharmarx Inc. et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                       N/A
                   Deputy Clerk                                 Court Reporter

    Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                  None Appearing                               None Appearing

Proceedings:         ORDER GRANTING MOTION TO REMAND (DKT. NO. 16)

        Before the Court is Plaintiff Bristol Capital Investors, LLC’s Motion to
  Remand. Dkt. No. 16 (Mot.). Defendant Cannapharmarx Inc. filed an opposition.
  Dkt. No. 22 (Opp.); see Dkt. No. 23 (Reply).

                                             I.

         Plaintiff filed this action in Los Angeles Superior Court, alleging causes of
  action for fraud, breach of contract, negligent misrepresentation, and breach of the
  covenant of good faith and fair dealing. Dkt. No. 1 (Notice) ¶ 7; see Dkt. No. 1-1
  (Compl.). Plaintiff claims that Defendant induced Plaintiff to enter into an
  agreement to purchase Plaintiff’s limited liability company (LLC) interest in an
  entity for $10.5 million without any intentions of closing the deal. Mot. 5.

         Defendant removed the case to this Court, asserting diversity jurisdiction
  under 28 U.S.C. § 1332(a)(1). Notice ¶ 8. To establish diversity, Defendant
  identified Plaintiff as “a single member limited liability company” registered to do
  business in New Jersey. Notice ¶ 9. The notice further states that Plaintiff’s sole

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                               1
member is another LLC, JWS Advisors LLC, whose own sole member is “an
individual by the name of Jason Sanders who is a citizen of the State of
California.” Notice ¶¶ 10, 12. Defendant is a corporation, incorporated in
Delaware with a principal place of business in Canada. Notice ¶ 14.

      Plaintiff now moves to remand this matter back to Los Angeles Superior
Court. For the reasons below, the Court GRANTS Plaintiff’s motion.

                                           II.

       Any civil action brought in state court may be removed to federal court on
the basis of federal question or diversity jurisdiction. 28 U.S.C. § 1441(a). A
district court must remand a case to state court if, at any time before final
judgment, the court finds that it lacks subject matter jurisdiction. 28 U.S.C.
§ 1447(c). To exercise diversity jurisdiction, a federal court must find complete
diversity of citizenship between the adverse parties and an amount in controversy
exceeding $75,000. 28 U.S.C. § 1332(a). The removing party bears the burden of
showing removal is proper. Gaus v. Miles, 980 F.2d 564, 567 (9th Cir. 1992).

       For the purposes of determining diversity jurisdiction, “an LLC is a citizen
of every state of which its owners/members are citizens.” Johnson v. Columbia
Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Consequently, complete
diversity requires that each member of an LLC be diverse. Hemingways Condo.
Ass’n, Inc. v. Savello, LLC, No. 1:19-cv-00414-SRB-WJE, 2020 WL 476364, at *1
(D. Idaho Jan. 29, 2020) (“The removing party must demonstrate complete
diversity among the parties, including the individual members of any partnerships
or limited liability corporations.”).

                                           A.

       Plaintiff seeks remand on the basis that Defendant failed to meet its burden
of establishing diversity, filing a notice of removal rife with errors. Mot. 2-4. In
particular, the notice states that (1) Plaintiff is an LLC that “has one member, JWS
Advisors LLC”; (2) “JWS Advisors LLC is a single member limited liability
company”; and (3) “JWS Advisors LLC’s sole member is an individual by the
name of Jason Sanders who is a citizen of the State of California.” Mot. 8 (quoting
Notice ¶¶ 9-12). But Plaintiff notes this is all incorrect. In reality, Plaintiff is an
LLC with multiple members (not one member), its managing member is JWS
Advisors, LLC (a different entity, with a comma between “Advisors” and “LLC”),
and JWS’s managing member is Joel W. Stoesser, a New Jersey resident (not Jason

CV-90 (12/02)                   CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            2
Sanders, a California resident). Mot. 8-10; see, e.g., Dkt. No. 16-1 (Stoesser Decl.)
¶¶ 1-6.

       “To establish the citizenship of a limited liability company, Defendant must,
at a minimum, allege the citizenship of all members of the limited liability
company.” De Leon v. Aurora Loan Servs., No. CV 09-8389-JFW CTX, 2009 WL
5065254, at *1 (C.D. Cal. Dec. 15, 2009). As Plaintiff notes (and Defendant does
not dispute), the notice of removal falls short of identifying the citizenship of any
of Plaintiff’s multiple members. And the one member that the notice does identify
is the wrong entity (albeit with a similar name). Thus, the notice of removal fails
to show that this matter is removable. See Solberg v. NDEx W., L.L.C., No. C 10-
4600 SBA, 2011 WL 1295940, at *3 (N.D. Cal. Mar. 31, 2011) (remanding action
when neither the complaint nor removal notice “identifie[d] any of [a defendant
LLC’s] members or provide[d] any facts regarding their citizenship”).

                                          B.

      In its opposition, Defendant does not deny that its notice is entirely
erroneous. Rather, Defendant offers a new rationale for why there nevertheless “is
complete diversity between the parties.” Opp. 2. Defendant provides a Form D
submitted to the Securities and Exchange Commission in 2002 by Plaintiff in
connection with a sale of securities. Dkt. No. 22-3. This filing shows that Plaintiff
possessed seven accredited investors—6 in New Jersey and 1 in Oklahoma as of
December 24, 2002. Id. at 10. Defendant also provides a screenshot of the SEC’s
EDGAR database, showing that Plaintiff has only filed one Form D with the SEC.
Dkt. No. 22-4. The opposition appears to argue that this evidence, taken together,
shows that Plaintiff has only conducted one offering of securities since 2002. Opp.
2-3. With virtually no explanation, Defendant contends this constitutes “sworn,
documentary evidence of the diversity of this action.” Opp. 3.

       The Court notes that this ground for jurisdiction was raised well after the
thirty-day window for removal, which appears to have begun when the complaint
was filed on April 14, 2021. See Dkt. No. 1-1; 28 U.S.C. § 1446(b)(1). Though
Defendant offers no discussion of the issue, an opposition may be construed as an
amendment to a notice of removal. Cohn v. Petsmart, Inc., 281 F.3d 837, 840 n.1
(9th Cir. 2002). After the thirty-day period for removal, a party cannot amend its
notice, via an opposition or otherwise, “to add allegations of substance but solely
to clarify ‘defective’ allegations of jurisdiction previously made.” Barrow Dev.
Co. v. Fulton Ins. Co., 418 F.2d 316, 317 (9th Cir. 1969). Here, even if


CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           3
Defendant’s total revision were considered to be a nonsubstantive amendment, the
opposition still would fail to carry Defendant’s burden of showing diversity.

       Defendant contends that the 2002 Form D and screenshot from the EDGAR
database conclusively establish Plaintiff’s current membership—seemingly on the
theory that any change in membership would have been accompanied by a new
Form D filing. Opp. 2-3. But this argument is made with no citation to authority
or meaningful explanation. And as Plaintiff’s reply notes, the lack of any
subsequent Form D filings is not dispositive of the number of offerings Plaintiff
has had. Reply 4-5. Regulation D is not the exclusive method of conducting an
exempt offering of securities. 17 C.F.R. § 230.500(c) (“Attempted compliance
with any rule in Regulation D does not act as an exclusive election; the issuer can
also claim the availability of any other applicable exemption.”). Nor is filing a
Form D an absolute condition to invoke Regulation D’s safe harbors. Chanana’s
Corp. v. Gilmore, 539 F. Supp. 2d 1299, 1304 (W.D. Wash. 2003) (“Rather than
removing the exemption, the consequence of failing to file a Form D is
disqualification from making future offerings under the rules.”).

       Defendant also emphasizes that Plaintiff did not disclose the names of its
non-managing members in its notice of interested parties. Opp. 3; see C.D. Cal.
L.R. 7.1-1; Dkt. No. 12 (stating Plaintiff “is a multi-member limited liability
company” that “is prevented by contract and privacy concerns from disclosing the
names of its non-managing members”). According to Defendant, Plaintiff should
have complied with this local rule, because doing so would have provided “a list of
persons that could be referenced as to their citizenship and whether they are
citizens of the state of Delaware.” Opp. 4. But regardless of the propriety of
Plaintiff’s notice of interest, the potential lack of a compliant notice does not
impact the Court’s analysis for purposes of a motion to remand. See Silverstein v.
Keynetics, Inc., No. LA CV18-04100 JAK (AGRx), 2018 WL 5795776, at *6
(C.D. Cal. Nov. 5, 2018) (“There is no clear connection between [a motion to
remand] and the stated purpose of Local Rule 7.1-1, which concerns attorney
disqualification or recusal.”). Local Rule 7.1-1 does not displace the
“longstanding, near-canonical rule that the burden on removal rests with the
removing defendant.” Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir.
2006) (per curiam).

       At bottom, Defendant provides no reason to conclude that a nearly twenty-
year-old securities filing is probative of Plaintiff’s current membership, much less
sufficient to meet Defendant’s burden of proof and overcome the “‘strong
presumption’ against removal jurisdiction.” Gaus, 980 F.2d at 566-67 (citation

CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                           4
omitted). In light of the defective notice of removal and deficient evidence of
diversity in the opposition, the Court concludes that remand is appropriate. Id.
(“Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.”).

                                          C.

      Assuming that remand is proper, Plaintiff requests an award of attorney’s
fees. When a federal court remands a previously removed case, the “order
remanding the case may require payment of just costs and any actual expenses,
including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c).
Absent unusual circumstances, courts may award attorney fees only when the
removing party lacked an objectively reasonable basis for seeking removal.
Martin v. Franklin Cap. Corp., 546 U.S. 132, 141 (2005).

       The Court declines to award fees and costs. “[R]emoval is not objectively
unreasonable solely because the removing party’s arguments lack merit and the
removal is ultimately unsuccessful.” Lussier v. Dollar Tree Stores, Inc., 518 F.3d
1062, 1065 (9th Cir. 2008) (denying fees and costs despite noting there was “no
question” that the defendant’s “arguments were losers”). Here, there is no
indication that this matter was removed in bad faith or in clear contradiction to
settled law. The notice of removal’s errors appear to be largely based on
Defendant’s confusion of entities with nearly identical names and its inability to
readily obtain correct information due to the confidentiality of Plaintiff’s non-
managing members. Remand is appropriate simply because Defendant failed to
meet their burden of proving complete diversity.

                                         III.

      Neither the notice of removal nor the opposition offers a proper basis for
removal. Thus, Plaintiff’s motion is GRANTED (other than the fee request), and
this matter is hereby REMANDED to Los Angeles Superior Court.




CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                           5
